I wish at the outset to extend
to you, Sir, my congratulations on your election as President
of the General Assembly at its forty-eighth session. Your
election reflects the Assembly’s full confidence in you. My
delegation feels sure that we can count on your wide
experience and personal skills to guide our deliberations to
a fruitful conclusion. Allow me also to take this opportunity
to express my delegation’s appreciation to your predecessor,
Mr. Stoyan Ganev of Bulgaria, for his tireless efforts to
ensure the success of the forty-seventh session.
I am pleased to see among us delegations from the six
new Member States which joined the Organization this year.
Their presence in this Hall reflects the momentous changes
taking place in the world today and the growing confidence
in the United Nations itself. My delegation feels that these
new Members, each with its own distinctive historical,
cultural and political backgrounds, will have important
contributions to make to the Organization. My delegation
welcomes them all and looks forward to working with them.
It is an outstanding feature of our times that the
number of sovereign States has increased and that the role
of the Organization has grown enormously. There is today
a remarkable growth in the demand for the services of the
United Nations. As noted by the Secretary-General, the
Organization has in the past four years become involved in
as many peace-keeping operations as it had in the previous
four decades. The United Nations is increasingly called
upon to pour oil on troubled waters. Its peace-keeping
missions are being carried out across the globe, from
Somalia to Cambodia, and its agencies for development and
humanitarian affairs have fanned out even further afield. As
the United Nations assumes a more central role in the area
of international security, it is essential that the Organization,
in pursuit of the purposes stated in Article 1, act and be seen
to act in accordance with the principles of the Charter.
Myanmar would like to believe that in the post-cold-war era,
States will adhere strictly to the Charter’s principles and
make concerted efforts to establish a workable system of
collective security. Just as the prohibition of the threat or
use of force against the territorial integrity or political
independence of any State is fundamental in inter-State
relations, the Charter unambiguously prohibits, in the
well-known paragraph 7 of Article 2, any intervention of the
United Nations itself "in matters which are essentially within
the domestic jurisdiction of any State". This prohibition
applies equally to States and to other international
organizations. In this time of major political and economic
changes in a volatile world, extraordinary care should be
taken to uphold such basic principles as respect for the
territorial integrity or political independence of States.
Myanmar fully supports the Security Council’s
recommendation of 28 May 1993, which states that the
Council considers that United Nations peace-keeping
operations should be conducted in accordance with
operational principles consistent with the provisions of the
Charter of the United Nations. Those operational principles
include a clear political goal with a precise mandate subject
to periodic review and to change in its character or duration
only by the Council itself; the consent of the Government
and, where appropriate the parties concerned, save in
exceptional cases; support for a political process or for the
peaceful settlement of the dispute; and impartiality in
implementing Security Council decisions.
The experience in Somalia underscores the need to
adhere to those principles in all peace-keeping and
peacemaking operations. In particular, it underscores the
need to exercise great prudence in sanctioning the use of
force in such operations and in its application on the ground.
It has also shown that peace-keeping operations cannot
succeed without the willing cooperation of all the parties
concerned.
The conscience of the world has been troubled by the
horror of the ongoing conflict in Bosnia and Herzegovina.
While it is true that the United Nations has taken some
action in response to the crisis and that negotiations have
been initiated in Geneva, much more needs to be done to
stop the fighting and find a peaceful solution. The situation
is complex but it must be realized that innocent men, women
and children in the besieged towns and villages expect more
of an international Organization whose principal purpose is
the maintenance of international peace and security. Unless
appropriate actions are taken, the United Nations runs the
risk of being seen as protecting only certain countries or
interests.
My delegation is pleased to note that in Cambodia, the
United Nations Transitional Authority in Cambodia has
successfully discharged its main responsibility of
supervising, monitoring and verifying the cease-fire and of
organizing and conducting free and fair elections as
scheduled, despite the decision of one of the Cambodian
parties to stay away from the elections. The United Nations
efforts to foster a democratic process and to bring back
peace and stability to a country ravaged by two decades of
civil strife and war is an outstanding achievement. We
should like to take this opportunity to pay a warm and
special tribute to Mr. Yasushi Akashi, the Special
6 General Assembly - Forty-eighth session
Representative of the Secretary-General, who handled a very
delicate situation with great prudence and tact. This
achievement has made it possible for the people of
Cambodia to promulgate a new Constitution restoring the
monarchy and to form a broadly based Government. The
accession to the throne of Cambodia by His Majesty King
Norodom Sihanouk, a great patriot and statesman, is a
historic event which augurs well for the rebuilding of a
peaceful, unified and democratic Cambodia. As close
neighbours, we look forward to peace and stability in
Cambodia and to working closely with the Government and
the people of Cambodia.
The effort to end apartheid in South Africa, sustained
over decades, has produced positive results. The
announcement of an election date, 27 April 1994, for the
first general elections in South Africa’s history based on
universal franchise is a significant achievement. The
elections will provide the black majority the opportunity to
shape its own destiny by participating in a process which it
had hitherto been denied. It is our hope that this will ensure
that the objective of the people of South Africa for a
democratic, non-racial and united South Africa will be
achieved. Much, however, remains to be done to maintain
the election timetable, and the next six months will be
critical in ending apartheid. We note that four pieces of
legislation - the Independent Electoral Commission, the
Independent Media Commission, the Independent
Broadcasting Authority and the Transitional Executive
Council - have been adopted by both the Negotiating
Council and the South African Parliament. We hope that
these bodies will be established as soon as possible to guide
the country through the constitutional process.
I am happy to note that the winds of change blowing
across our world have not left the Middle East untouched.
The historic agreement between Israel and the Palestine
Liberation Organization on mutual recognition has
effectively removed a major obstacle to peace in that region.
We welcome this positive step and the signing of the
Declaration of Principles, which envisions self-rule by
Palestinians in the Gaza Strip and in Jericho. We are also
pleased to note that Israel and Jordan have signed the agreed
common agenda of the peace negotiations between them.
We congratulate all parties concerned for displaying rare
courage and mutual accommodation in reaching the accords.
These important steps, we hope, will open the way to
reconciliation between neighbours and to the achievement of
a just, lasting and comprehensive peace in the Middle East
based on Security Council resolutions 242 (1967) and 338
(1973).
The new climate of cooperation between the United
States of America and the Russian Federation opens up at
least the prospect of real progress in disarmament. This is
amply demonstrated by the signing of the chemical weapons
Convention in Paris earlier this year by an unprecedented
number of countries. Myanmar was part of the Geneva
Conference process leading to that comprehensive
instrument, and continues to take an active part in the
Preparatory Commission for the Organization for the
Prohibition of Chemical Weapons.
The increased attention we have been devoting to
chemical weapons should not distract us from nuclear
disarmament issues, notably from the need to strengthen the
international non-proliferation regime and to ban all nuclear
testing. The enormous quantities of nuclear material that
exist in the world today and the increasing difficulty of
detecting the clandestine development of nuclear weapons
underscore the need to redouble efforts to strengthen
safeguards against proliferation. Myanmar will work with
other delegations for the success of the 1995 Non-
Proliferation Treaty (NPT) review and extension Conference.
With the end of the Cold War, the case for reducing the
number of large strategic nuclear weapons is strong. The
United States and Russia should reduce their forces more
drastically than they agreed to in START II and refrain from
improving their nuclear arsenals both qualitatively and
quantitatively. Meanwhile every effort must be made to
fulfill the commitment undertaken in the 1963 Treaty
Banning Nuclear Weapon Tests in the Atmosphere, in Outer
Space and Under Water. A comprehensive ban on nuclear
testing has been a long-standing objective of the international
community, including Myanmar. We hope that this
objective will be achieved at the earliest possible date,
preferably before the NPT review and extension Conference
convenes.
The global economic recovery remains high on the
international agenda. In a highly interdependent global
economy, the prosperity and growth of the developed and
the developing countries are intertwined. We therefore
welcome the statement of the Group of Seven at the Tokyo
Summit which recognizes that sustainable development and
integration of the developing countries into the world
economy is essential for global peace and prosperity. We
look forward to the concretization of the commitment by the
Group of Seven to pursue a comprehensive approach
covering aid, trade, investment and debt strategy.
Debt strategy, in our view, should not be carried out on
a case-by-case basis. It should be comprehensive for all
debtor countries. We are encouraged by the statement that
Forty-eighth session - 12 October l993 7
the major industrialized countries are determined to curb
protectionism and that no recourse will be made to initiatives
and arrangements that threaten to undermine the open
multilateral system. High priority must be given to the
successful conclusion of the Uruguay Round. The Punta del
Este Declaration is still valid, as are the provisions therein
on special and differential treatment for the developing
countries.
We have always subscribed to the view that the United
Nations occupies a unique position as a major forum for the
promotion of international cooperation for development. It
has now been universally recognized that world peace and
security, to be enduring must be underpinned by economic
and social development worldwide. In this regard we share
your view, Mr. President, that "An Agenda for Peace" must
now be complemented by "An Agenda for Development".
We ardently hope that deliberations on this topic at the
current session of the General Assembly will lead to
enhanced international cooperation for development, thereby
contributing to global economic recovery and international
peace.
In Myanmar we believe that political progress and
economic development are interdependent and that both are
vital to the well-being of the country. For this reason we
have been endeavouring to ensure political stability while
promoting economic reforms. Last year I stated here that
steps were being taken to convene a National Convention in
order to formulate guidelines for a firm and enduring
constitution.I am now happy to report that the National
Convention commenced work on 9 January of this year.
The Convention is an essential prerequisite for the building
of a democratic society in Myanmar, and its significance can
hardly be overemphasized. It has the participation of nearly
700 delegates comprising elected representatives,
representatives of the national races, political parties,
peasants, workers, intelligentsia and technocrats, State
service personnel, and specially invited persons. There is
universal agreement that the objectives of the Convention
should be to uphold the principles of non-disintegration of
the Union, non-disintegration of national solidarity and
perpetuation of national sovereignty; to nurture the universal
values of justice, liberty and equality; and to enable the
Tatmadaw, the Myanmar Defence Services, to participate in
a leading role in national politics.
Following intensive deliberations, agreement has been
reached on the chapter on the fundamental principles of the
State, which is of paramount importance as it embodies the
essence of the new constitution. Following extensive
discussions, consensus has also been reached on these
Fundamental Principles. In a period of nine months much
has been accomplished. Much of course remains to be done.
The Convention is presently in recess in order to provide
time for the delegates to make necessary preparations for the
next phase, which will commence on 18 January 1994.
The delegates to the Convention have had the
opportunity to study the Constitutions of various countries so
that they may cull the best from around the world.
However, there can be no single model that can be copied
and superimposed on Myanmar. The constitution to be
drafted must be in harmony with our own conditions and
reflect the wishes and aspirations of the entire nation. The
history of the modern nation of Myanmar is synonymous
with the history of the Tatmadaw. Since the time of our
struggle for national independence it has been in the
forefront of national politics. On four occasions since
independence when the country’s national sovereignty and
independence were threatened, the Tatmadaw was called
upon to shoulder national responsibilities to protect and
safeguard the nation. The Tatmadaw does not covet power.
Nor does it have any desire to hold on to the reins of power.
It is above party politics. However, as it represents the
single disciplined organization in the nation it is incumbent
upon it to play a leading role in national politics,
safeguarding the nation, national unity and national
sovereignty.
On the economic front, efforts are being made to ensure
a smooth transition from a centrally planned economy to a
market economy. Now that teething pains have been
overcome the economy is on the mend. It is significant that
the gross domestic product grew by 10.9 per cent in
1992-1993. The private sector, which only a few years ago
was almost non-existent, is expanding. Today there are a
growing number of investors, both local and foreign, in
fisheries, mining, oil exploration, manufacturing and various
other sectors. Major offshore oil and gas finds in our waters
have also heightened interest among friends and neighbours
in establishing mutually beneficial economic cooperation.
The political and economic changes are evidenced by
the vast transformations taking place in much of the country.
In both urban and rural areas, as well as in the border
regions, there is unprecedented infrastructure building:
schools, hospitals and dispensaries, as well as railways,
roads, bridges and multi-purpose dams, are going up
everywhere. That the people’s living standards are rising is
plain for all disinterested observers to see.
In spite of the positive political and economic changes
taking place in Myanmar, some continue to point an
accusing finger at us in regard to human rights. It bears
repeating that when we speak of human rights, the diversity
8 General Assembly - Forty-eighth session
of our people’s historical, cultural and religious backgrounds
must neither be minimized nor forgotten. There is no unique
model of implementation of human rights that can be
superimposed on a given country. Any attempt to do so
would only spell chaos. If parts of the international
community are now beginning to contemplate the use of the
issue of human rights as a pretext for intervening in
domestic affairs of States, they will only undermine the very
rights they wish to protect and promote.
Poverty is one of the most pressing human rights issues
in our world today, and that is what we should seek to
overcome. In Myanmar we are giving priority to the
elimination of poverty and the narrowing of the gap between
the rich and the poor, the city dwellers and the rural folk.
We are redoubling our efforts to ensure that all citizens have
equal opportunity in their access to food, housing,
transportation, employment, education and health services.
On our western borders, over 40,000 returnees from
Bangladesh have been systematically received and returned
to their hearth and home. This is the result of the good-
neighbourly relations that exist between Myanmar and
Bangladesh. In accordance with the agreement reached
between the two countries in April 1992, we will continue
to receive those who are eligible to come as soon as their
cases can be processed by the authorities concerned in the
camps. The United Nations High Commissioner for
Refugees, Mrs. Sadako Ogata, who visited Myanmar
recently, has been fully briefed on the important measures
we have taken. A memorandum of understanding between
Myanmar and the Office of the High Commissioner for
Refugees (UNHCR) will be signed shortly; it will provide
for the latter’s presence on the Myanmar side of the border.
We understand the need to find a lasting solution to the
complex problem of transborder migration for economic or
environmental reasons, and to that end we intend to hold
consultations with our Bangladeshi friends.
It has been our consistent policy to cooperate fully with
the United Nations in every field, including human rights.
Not only have we furnished information sought by various
United Nations bodies dealing with human rights; we also
received in 1992 the Special Rapporteur appointed by the
Commission on Human Rights, Mr. Yozo Yokota. We will
receive him yet again this year to demonstrate our good will.
It is our hope that Myanmar’s traditional respect for human
rights as well as the remarkable changes taking place
throughout the length and breadth of the country - from the
cities and towns to the border areas - will be seen and
appreciated.
Through the constructive measures taken in the past
five years, 10 terrorist groups have now returned to the legal
fold. Just last week, as the result of negotiations held
between the Government and Kachin national leaders in a
spirit of mutual accommodation and understanding as befits
blood brothers, the Kachin terrorist group returned to the
legal fold and has already joined hands with the Government
in promoting peace and prosperity in the Kachin state. Just
as the representatives of the nine preceding groups are
actively participating in the National Convention, the
representatives of this group, too, will enjoy the same rights.
It augurs well for the peace and unity of our country that
these 10 terrorist groups which have renounced the use of
force have been reintegrated into the national mainstream.
The return of our prodigal sons from 10 different
national races gives the lie to allegations that minority
groups in Myanmar are being oppressed, that their human
rights are being grossly violated and that democracy is non-
existent in the country. Never before in the history of
independent Myanmar have so many terrorist groups
returned to the legal fold in such numbers. That they have
done so is unmistakable testimony to the complete trust and
confidence which the national races have in the policy of
national reconciliation espoused by the State Law and Order
Restoration Council and in its good will and sincerity. Few
Governments can claim such positive achievements.
The problem of illicit drugs is like a cancer that poses
a great threat to the stability and well-being not only of our
country but also of the international community. Myanmar
remains steadfast in its resolve to overcome this scourge.
We realize that the problem of illicit drugs and trafficking
transcends borders and is too complex to be tackled by any
country acting alone. We have accordingly been working
together with the United Nations International Drug Control
Programme (UNDCP) and neighbouring countries to expand
activities aimed at reducing the supply of illicit drugs and
eventually eliminating opium cultivation altogether. In June
1992 Myanmar took the initiative by signing agreements
with the People’s Republic of China and the UNDCP and
also with Thailand and the UNDCP regarding crop
substitution, demand reduction and law enforcement.
UNDCP experts are already in the country working to
achieve these goals. Myanmar and Laos have also agreed to
cooperate in this regard. The Governments of Myanmar,
Laos, Thailand and China, aware that the problems of illicit
drug production, trafficking and abuse can be addressed only
through concerted international efforts, will sign a
memorandum of understanding with the UNDCP during the
course of the high-level plenary meetings of the General
Assembly on drug control to be held in New York from 26
to 27 October.
Forty-eighth session - 12 October l993 9
Last April, Myanmar signed a drug agreement with
India, and a similar agreement will be worked out with our
remaining neighbour, Bangladesh. We are confident that
this comprehensive and coordinated effort at the subregional
level will produce the desired results. In the past year the
strategy of combining prevention, education, treatment and
rehabilitation of addicts, law enforcement and border area
development has borne fruit. Significant amounts of illicit
drugs and drug paraphernalia have been seized and
destroyed. United Nations personnel and other visitors have
been given the opportunity to visit the regions where opium
is grown.
In August, United States Congressman Charles B.
Rangel, Chairman of the House Narcotics Abuse and Control
Committee, and Congressman Bill Richardson visited eastern
Shan State to acquire first-hand knowledge of the illicit drug
problem. During the visit they witnessed the destruction of
large amounts of opium, heroin, opium oil, liquid opium and
other drugs seized by the Myanmar authorities. Myanmar
will continue to give top priority to overcoming the threat
posed by illicit drugs, and it is our hope that more and more
countries will join hands with us in this noble endeavour.
Myanmar today is on the threshold of a new era. The
political, economic, social and administrative reforms
currently being implemented herald a united, stable, peaceful
and prosperous country. The new society will guarantee the
unity of the national races and ensure the perpetuation of our
national independence and sovereignty. It will be in
harmony with its environment, its historical experiences, and
the political, economic and social conditions of the nation.
It will reflect the diverse culture and traditions of the
national races in the union.
The new Myanmar nation that is envisaged by the
National Convention will be a genuine multi-party
democratic state. It will be a nation based on the universal
values of justice, liberty and equality. There will be social
justice, economic justice and political justice. There will be
a complete separation of powers of state, and the judiciary
will enjoy total independence. Freedom of thought, freedom
of expression, freedom of belief, freedom of worship,
freedom to seek a livelihood and freedom of organization
will be guaranteed. There will also be equality of status,
equality of opportunity and equality before the law.
These conditions will not materialize of their own
accord. The right atmosphere must be created. To this end,
my Government is doing its utmost to vindicate the trust
placed in it by the people. As the democratic society
envisaged is for the people of Myanmar, it must reflect the
objective conditions of the country and be established in the
manner and at the pace best suited to it.
Allow me to conclude by saying that the Tatmadaw
have never failed the people in their hour of need and will
not do so at this historic moment when a new nation is
being created.
